DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on November 1, 2022.  Claims 36-59 are pending in the application.
Status of Objections and Rejections
All objections and rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 36, 38-40, 42, 44, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merriman (WO 2017/123416).
Regarding claim 36, Merriman teaches a device (Fig. 3; [00129] line 1: a sensor 301) for direct measurement of protein activity ([00148] lines 4-5: used to detect the presence and/or activity of the corresponding protein), the device comprising:
a first electrode (Fig. 3; [00129] line 2: first electrode 302) and a second electrode (Fig. 3; [00129] line 3: second electrode 303), the first and second electrodes being separated by a gap (Fig. 3; [00129] lines 7-8: the ends of first electrode 302 and second electrode 303 define an electrode gap 330); and 
a protein (Fig. 3: probe 336; [00145] line 4: examples of probes include proteins; here Examiner notes that the bridge molecule 333 includes a first end 334 and a second end 335 as disclosed in Fig. 3 and [00135] lines 2-5, and thus the probe should be 336 as shown in Fig. 3) attached to the first electrode and the second electrode via a linker (Fig. 3; [00130] line 3: bridge molecule 333 and a linker 337; here the bridge molecule 333 and the linker 337 are together deemed as the claimed linker) at each attachment point (Fig. 3: indicating the linker 337 and the bridge molecule 333 attached to electrode 302 at the first contact 306 and to electrode 303 at the second contact 307), wherein the linker comprises at least one chemical bond ([00147] lines 17-20: a self-assembling linker can comprise a biotin-avidin coupling mechanism, with an avidin protein first linker component and a biotin small molecule second linker component, which components form a strong non-covalent bond with one another), and is attached to a region of the protein that is inactive ([00147] lines 12-15: a linker component selected for association with the probe may be configured to minimize interference between the probe and a target, both with respect to the size of the linker component and the position at which it is conjugated to the probe; thus the region of the probe binding the target is deemed to be an active region and the region of the probe connecting to the linker is deemed to be an inactive region).

Regarding claim 38, Merriman teaches the first and second electrodes are separated by a dielectric layer ([0005] lines 9-11: the channel conductance between the source and the drain, i.e., the first and second electrodes, can be modulated by a third electrode (also referred to as the gate) that is coupled to the channel through a thin dielectric insulating layer; thus, the dielectric layer above the gate that separates the source and drain electrodes is deemed to separate the first and the second electrodes), wherein a passivation layer is disposed on the first and second electrodes ([00172] lines 7-9: a surface passivation treatment may be applied to the substrate surface and portions of the exposed electrodes to reduce electrical noise that can occur from contact with liquid samples).

Regarding claim 39, Merriman teaches the protein is a polymerase (page 31, lines 11-12: a polymerase used as a probe).

Regarding claim 40, Merriman teaches the protein is a polymerase (page 31, lines 11-12: a polymerase used as a probe).

Regarding claim 42, Merriman teaches the linker comprises a covalent chemical bond (page 29, line 33 to page 30, line 2: a self-assembling linker can also comprise a SpyCatcher peptide first linker component and a SpyTag peptide second linker component, with the two components binding to form an irreversible covalent bond).

Regarding claim 44, Merriman teaches the linker comprises thiol-streptavidin (Fig. 3; [00130] lines 3-4: a linker 337 is a streptavidin-biotin complex; [00142] lines 5-8: a peptide biopolymer bridge can comprise an L-cysteine residue at one or both of the amino terminus and the carboxyl terminus to serve as a self-assembling anchor via thiol-metal binding to specific metal contacts that engage in strong thiol binding, such as gold; thus the claimed linker including the bridge molecule 333 and the linker 337 comprises thiol-streptavidin).

Regarding claim 46, Merriman teaches the first and/or second electrodes comprises a metal gold ([00157] lines 2-3: an electrode may comprise gold).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 37 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman.
Regarding claim 37, Merriman discloses all limitations of claim 36 as applied to claim 36.  Merriman does not disclose the gas has a width of about 1.0 nm to about 20.0 nm. 
However, Merriman teaches the electrode gap dimension may be between about 3 nm and about 30 nm ([00163] lines 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merriman by adjusting the gap width within the claimed range because such a width range is suitable for the gap between the source and drain electrodes of a FET sensor.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 48, Merriman discloses all limitations of claim 40 as applied to claim 40.  Merriman does not explicitly disclose the linker is attached to the exonuclease region of the polymerase.
However, Merriman teaches the probe of the sensor comprises an enzyme (claim 3), and the enzyme comprises a DNA polymerase or an exonuclease (claim 4).  Figure 60 illustrates an embodiment wherein the enzyme is an exonuclease (Fig. 60; [00317] lines 3-4), and the linker is connected to the exonuclease via a chemical bond (Fig. 60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merriman by substituting the exonuclease with the exonuclease region of a polymerase as suggested because exonuclease is suitable for chemically bonding with the linker.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman in view of Blanco (U.S. 5,198,543).
Regarding claim 41, Merriman discloses all limitations of claim 40 as applied to claim 40.  Merriman further discloses the exemplary sensors can be used to sequence molecule such as DNA ([0009] lines 2-3).  Merriman does not explicitly disclose exonuclease activity of the polymerase is disabled.
However, Blanco teaches DNA polymerase suitable for DNA sequencing (Col. 1, lines 9-10), and T7 DNA polymerase used for sequencing is advantageous because it is processive, has no associated exonuclease activity and does not discriminate against nucleotide analog incorporation, and can utilize small oligonucleotides as primers which make the polymerase ideal for DNA sequencing (Col. 1, lines 45-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merriman by substituting the polymerase with one having the exonuclease activity disabled as taught by Blanco because the polymerase without associated exonuclease activity does not discriminate against nucleotide analog incorporation, and can utilize small oligonucleotides as primers which make the polymerase ideal for DNA sequencing (Col. 1, lines 45-51).
Claim(s) 43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman in view of Seifert (M. Seifert, Characterization of Streptavidin Binding to Biotinylated, Binary Self-Assembled Thiol Monolayers – Influence of Component Ratio and Solvent, Langmuir, 2010, 26(9), page 6386-93).
Regarding claims 43 and 45, Merriman discloses all limitations of claim 36 as applied to claim 36.  Merriman further discloses the sensor complex 305 comprising a bridge molecule 333 and a probe 336 which are coupled via a linker 337, which is a streptavidin-biotin complex (Fig. 3; [00130] lines 3-4; for claim 45: “the linker comprises a streptavidin molecule”).  Merriman does not explicitly disclose the protein is biotinylated (claim 43) or the protein and the first and/or second electrodes are biotinylated, and wherein the streptavidin molecule comprising at least two biotin binding sites (claim 45).
However, Seifert teaches many biosensor applications are based on streptavidin (SA) binding to partially biotinylated self-assembled thiol monolayers SAMs ([Abstract] lines 1-2).  The well-known streptavidin-biotin (SA-biotin) with extremely high binding constant is used (page 6386, Col. 2, para. 2, lines 1-4), wherein the SA protein can be used as connecting entity between a prefunctionalized, biotinylated transducer surface and the (also prebiotinylated) biological component of interest (page 6386, Col. 2, para. 2, lines 5-8).  Thus, Seifert teaches the protein is biotinylated (for claim 43: page 6386, Col. 2, para. 2, line 7: the prebiotinylated biological component of interest) and wherein the protein and the first and/or second electrodes are biotinylated (for claim 45, page 6386, Col. 2, para. 2, lines 6-8: a prefunctionalized, biotinylated transducer surface and the (also prebiotinylated) biological component of interest), and wherein the streptavidin molecule comprising at least two biotin binding sites (for claim 45: page 6386, Col. 2, para. 2, lines 4-5: the SA protein with its four equivalent binding pockets for biotin can be used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merriman by substituting the linker with well-known streptavidin-biotin (SA-biotin) as taught by Seifert because the use of SA-biotin interaction is well-known (page 6386, Col. 2, para. 2, lines 2-3) for the biosensor applications ([Abstract] lines 1-2) and this assembly can be established without noticeable impact on function and activity of the biomolecule (page 6386, Col. 2, para. 2, lines 8-9).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman in view of Kotlowski (C. Kotlowski, Fine discrimination of volatile compounds by graphene-immobilized odorant-binding proteins, Sensors and Actuators B: Chemical, 2018(256), page 564-72).
Regarding claim 47, Merriman discloses all limitations of claim 36 as applied to claim 36.  Merriman does not explicitly disclose the linker is attached to the N-terminal region of the protein.
However, Kotlowski teaches a biosensor for odorants, using wildtype and engineered mutants of an odorant binding protein 14 (OBP14), immobilized onto a reduced graphene oxide field-effect transistor (rGO-FET) ([Abstract] lines 1-3).  One mutant of OBP14, HisTab-OBP14, contains an additional segment of six histidines at its N-terminus to immobilize the protein on the sensor surface in an orientation fashion, using a bifunctional pyrene-NTA linker (page 567, Col. 2, section 3.3, para. 1, lines 2-5).  Thus, Kotlowski teaches the linker is in the N-terminal region of the protein (page 567, Col. 2, section 3.3, para. 1, lines 2-5), for better orientation on the sensor surface and only minor differences in its binding properties for chemicals when compared to the wildtype ([Abstract] lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Merriman by connecting the protein to the linker in the N-terminal region of the protein as taught by Kotlowski because the immobilization at the N-terminus of the protein provide better orientation without changes in its binding properties for chemicals ([Abstract] lines 9-10). 
Response to Arguments
Applicant’s arguments with respect to claims 36-48 have been considered but are unpersuasive.  
Applicant argues Merriman fails to teach, suggest, or disclose the attachment of a polymerase to electrodes via a linker, as recited in the currently amended claims (page 8, para. 3, lines 1-3) because the polymerase is connected via a linker to the nucleic acid polymer, not the electrodes (page 8, para. 3, last two lines).  This argument is unpersuasive because in instant rejection, both the linker 337 and the bridge molecule 333 are together deemed to be the linker, so that the linker is attached to the first electrode 302 at the first contact 306 and to the second electrode 303 at the second contact 307 (Fig. 3; [0130] lines 2-4; [0129] lines 4-5).
Applicant argues the Examiner does not appear to appreciate the main difference between the device of the present disclosure and those of Merriman (page 9, para. 6, lines 1-3): (1) the devices of Merriman pertain to conventional tunneling devices while the present devices of the present claims keep a known protein connected to the measuring device, rather than using the measuring device to detect the arrival of an unknown protein (page 9, last three lines to page 10, line 1); (2) the prior art discusses signals from the functional motions cannot be distinguished from voltage-induced fluctuations while the instant application is directed to a system and method for detecting the binding of a protein molecule across a pair of electrodes in conditions that eliminate voltage-induced conductance fluctuations and keep the protein in place while it is exposed to chemical stimuli that generate key and measurable functional fluctuations and to measure the response of those fluctuations to other chemicals, such as candidate drugs or biopolymer (page 10, para. 2, lines 6-12).  These arguments are unpersuasive because Merriman teaches all structural limitation as presently claimed device and thus anticipate the claims or render the claims obvious in view of other cited references. The distinctions as argued by Applicant are for intended use, e.g., using the measuring device to detect the arrival of an unknown protein, or as functional limitations regarding the manner of operating of the claimed device, e.g., detecting the binding of a protein molecule without voltage-induced conductance fluctuations and exposed to chemical stimuli, which do not add patentable weight to the presently claimed device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795